Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In Re: Keith Russell Judd                                  Original Mandamus Proceeding

No. 06-13-00012-CV                                   Opinion delivered by Chief Justice Morriss,
                                                     Justice Carter and Justice Moseley
                                                     participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we dismiss the petition.


                                                     RENDERED MARCH 13, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk